Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitation:
“a retraction system configured to selectively displace the support body between a contracted condition and an extended condition, the contracted condition being when the proximal end of the support body is proximal to the hitch of the front end loader, and the extended condition being when the proximal end of the support body is distal to the hitch” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder:
“a retraction system configured to”
coupled with functional language:
“selectively displace the support body between a contracted condition and an extended condition, the contracted condition being when the proximal end of the support body is proximal to the hitch of the front end loader, and the extended condition being when the proximal end of the support body is distal to the hitch”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Therefore the claim limitation is interpreted to claim the structure outlined in Paragraphs 0080 and 0081.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s):
 1
has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0080] As shown in FIG. 10, the article handler 10 comprises a hydraulic retraction system 58 within the support body 16. The particular arrangement of retraction system 58 shown in FIG. 10 comprises a hydraulic cylinder 62 having a piston 64 and a hydraulic chamber 66. The hydraulic chamber 66 is fluidly connected to the hydraulic system of the font loader 12 for operation of the hydraulic cylinder 62 and the piston 64 is operatively attached to the shaft 54 extending from the disc 52 into the support body 16. This arrangement, allows for moving axially along the longitudinal axis the article handler 10.
 [0081] In operation, the retraction system 58 selectively displaces the article handler 10 along the longitudinal axis of the article handler 10 through operation of the hydraulic cylinder 62 due to hydraulic fluid selectively entering and exiting the hydraulic chamber 66 of the hydraulic cylinder 62. In this manner, an operator can remotely apply tensional and compression forces to the teeth 40 by actuating the retraction system 58 inside the article handler 10.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Allowable Subject Matter
Claims, 1, 2, 7, 10-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “An article handler configured for attachment to a front end loader, the article handler comprising a support body and a jaw assembly comprising upper and lower arm members, the support body comprising a proximal end adapted for attachment to a hitch of a front end loader, and a distal end adapted for attachment of proximal ends of the upper and lower arm members of the jaw assembly, the jaw assembly comprising first and second gripping members spaced apart from the support body to define a clearance between the distal end of the support body and the gripping members, wherein the clearance is adapted to receive a portion of an article to be handled by the article handler, and wherein the first gripping member is pivotally attached to a distal end of the upper arm member and the second gripping member is pivotally attached to a distal end of the lower arm member, the article handler further comprising a retraction system configured to selectively displace the support body between a contracted condition and an extended condition, the contracted condition being when the proximal end of the support body is proximal to the hitch of the front end loader, and the extended condition being when the proximal end of the support body is distal to the hitch.”, as recited in Claim 1 specifically:
the structural and operative relationship between the front end loader, support body, upper arm member, lower arm member, support body proximal end, hitch, support body distal end, first gripping member, second gripping member, article to be handled, and retraction system. Especially as it relates to the upper arm member, lower arm member, support body, support body proximal end, hitch, support body distal end, first gripping member, second gripping member, and retraction system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and related arguments, see response to Non-Final Rejection, filed 2022/06/16, with respect to the examiner’s rejection of Claims 1-20 have been fully considered and are persuasive.  The examiner’s rejection of Claims 1-20 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications US 7537428 B2, US 6655899 B1, US 7223062 B1, US 4516905 A, US 6098320 A, US 9132696 B2 have been cited by the examiner as pertinent to the applicant’s disclosure because they teach gripping mechanisms for mounted to construction vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652